ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2021 has been entered.

 Response to Arguments
Applicant’s arguments, see remarks, filed 12 May 2021, with respect to the rejection of claim 6 and its dependents have been fully considered and are persuasive.  The rejection of claims 6-10 and 12-15 has been withdrawn. 

Allowable Subject Matter
Claim 6-10, 12-15, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best art does not teach or obviate the limitations of independent claims 6 or 21.
Although the prior art has examples of fittings being inserted into bodies and retainers to prevent axial motion (See CHAUPIN (US 10047889 B2), TAKAYANAGI (US 20030160448 A1), and YOSHIDA (US 7387318 B2)) , retainers that have tapered ends (See KANEKO (US 20130082459 A1), OKADA (US 20080136163 A1), and TURNAU (US 9506592 B2)), and semi-annular retainers (See HELLFEIER (US 8267435 B2), CALLAHAN (US 7497478 B2), HAMON (US 20180051838 A1), yet the prior art fails to disclose the combination of tapered terminal portions of the retainer, tabs on the fitting, and either a semi-annular retainer or a retainer that contacts the underside of a lip once inserted.  Examiner is of the opinion that although some of the features of the independent claims can be found in the art, modification of a fluid connection such as these would destroy the intended purpose of the components due to interlocking/water tight nature of the connections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        2 June 2021